Pardee, J.
The foregoing is the statement of facts as made and claimed by the counsel for plaintiff, and, although incorrect in several points, for the purposes of this present case, and this case only, may be taken as correct in every particular. It is 'well settled that all representations, declarations, and considerations passing between the parties -prior to the reduction of a contract to writing are, in the absence of frauds, merged in the written contract or deed of the parties; and to the written contract alone can we look in order to find what the parties have obligated themselves to do or not to do. The contract, then, in this case is to be found either in the consent judgment and decree entered into and rendered in the Second judicial district court of Jefferson parish, or in the notarial act passed before Guyal, notary, in pursuance of said judgment, or in both. This eliminates from this case all consideration of that part of the bill relating to representations and considerations that the lands sold and conveyed were to be used as a terminus of the railroad, and the location of shops and warehouses, and a town or city,— all to the enhancement in value of the other lands of the plaintiffs. And the motion to suppress the evidence in relation to this subject should be granted.
An examination of both of the aforesaid contracts shows that the obligations assumed by the New Orleans, Mobile & Chattanooga Railroad Company were as follows: (1) To pay the price; (2) to cause boundary posts or stones to be placed at a distance of 100 yards between the property acquired and the remainder of the Zeringue plantation; (3) to cause to be erected along the boundary line, from the river to the intersection with the draining canal, a division fence; (4) to build and keep in repair such bridges as may be necessary over the lands thus acquired; (5) to pay a proportion of the taxes, and all costs of court. The vendors (present plaintiffs) reserved in favor of the remaining Zeringue plantation certain rights and privileges in the nature of servitudes on the lands conveyed, to-wit, free ingress and egress to the river over the batture and wharves of said company; the free use and usufruct of the lands, so that the draining canal running through the said lands should in nowise be obstructed; and a road at least 25 feet wide along the said draining canal. There is no question that the price, taxes, and costs of .court were paid as agreed. The contract provides, as to the boundary stones and division fence, nothing as to maintaining them, but that, if the vendee failed to erect the stones or fence within the delay stipulated, then that the vendors were authorized to have the same done at the expense of the vendee, who should be bound to pay the same. The servitude reserved in favor of the Zeringue plantation allowing free ingress and egress to the river front over the batture and wharves of the railroad company, has not been denied to the plaintiffs, and there is no complaint on this point. The provision in the deed and compromise judgment reserving a servitude in favor of drainage is, in terms, as follows: *243“That the said plantation of the vendors shall have forever the free use and usufruct of the lands thus sold and conveyed to the said company, so that the draining canal of the said vendors running through the said lands shall in nowise be obstructed.” By this stipulation the vendee did not undertake or agree to construct nor to keep open any drainage canal, but did agree to permit the vendors, and their successors in the ownership of the Zoringue plantation, to keep open and unobstructed the said drainage canal. Neither the hill nor the evidence shows that this right to open and keep unobstructed the said drainage canal has ever been hindered or denied by the- defendants or by their grantors, and the same may be said as to reservation of a road along the canal. It remains, then, that the only stipulation in the said deed and compromise judgment that the vendee or his assigns should perform any act or thing remaining unperformed, is the stipulation that they “shall build and keep in repair such bridges as may be necessary over the lands herein acquired.” This stipulation is too indefinite to be the subject of a bill and decree for specific performance, for there is no sufficiently defined agreement to enforce. The bridges to be built and kept in repair, as to size, capacity, construction, and place are all to be determined by necessity, and the necessity of one time may not be the necessity of another, b’or the text-book law on this súbject seo Pom. Spec. Perf. §§ 5, 6.
There seems to he no case here lor a specific performance, and it seems to he also no case for equitable relief. The learned counsel for plaintiffs, however, contend that although no specific performance can be decreed on the case made, yet the case is one of equitable cognizance, and that the court can and should award full compensation in damages. Counsel rely on 5 Wait, Act. & Del', p. 831, § 3, whore it is said:
“It is now well settled that where a court of equity clearly lias jurisdiction of the subject of controversy, jurisdiction for compensation or damages will always attach where it is ancillary to the relief prayed for. Tims, when the court has jurisdiction of the case, and it is a case proper for specific performance, it may, as ancillary to specific performance, decree compensation or damages. * * * Compensation is to be awarded when it appears from a view of all the circumstances oí the particular case it will subserve the ends of justice.”
This authority does not sustain the claim for damages in this cause, because, as 1 have shown, it is not a case proper for specific performance, and more particularly because this court, as a court of equity, does not have clear jurisdiction. Section 723, Rev. St. U. S. provides that “suits in equity shall not be sustained in either of the courts of the United States in any case whore a plain, adequate, and complete remedy may be had at law.” Under no head of chancery jurisdiction can a court of the United States sustain a bill in equity to obtain only.a decree for the payment of money by way of damages when the like amount can be recovered at law. See Parkersburg v. Brown, 106 U. S. 500, 1 Sup. Ct. Rep. 442; Ambler v. Choteau, 107 U. S. 586, 1 Sup. Ct. Rep. 556; Litchfield v. Ballou, 114 U. S. 190, 5 Sup. Ct. Rep. 820; Buzard v. Houston, 119 U. S. 352, 7 Sup. Ct. Rep. 249. The complainants’ whole case *244under the bill and evidence looks to a money decree as the only adequate relief attainable, for it is made up almost entirely of injuries suffered, and damages therefrom. A court of law can, as well as, if not better than, a court of equity, assess any and all damages the plaintiffs are entitled to recover in the premises; and a judgment for damages in money furnishes to the plaintiffs a plain, adequate, and complete remedy.
A decree will be entered dismissing complainants’ bill with costs, but without prejudice to the right to proceed at law on the same grounds of action.